1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    JESSICA JACKSON
7
8
9                                IN THE UNITED STATES DISTRICT COURT
10                              FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                          )   Case No. 2:21-CR-00056-TLN
                                                        )
13         Plaintiff,                                   )   STIPULATION AND ORDER TO CONTINUE
                                                        )   HEARING ON APPEAL AND BRIEFING
14                         v.                           )   SCHEDULE
                                                        )
15   JESSICA JACKSON,                                   )   Date: May 13, 2021
                                                        )   Time: 9:30 a.m.
16         Defendant.                                   )   Judge: Hon. Troy L. Nunley
                                                        )
17                                                      )
18
19           IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for JESSICA JACKSON, that the Court continue the hearing on appeal set
22   for May 13, 2021 to August 5, 2021 at 9:30 a.m.
23           The parties request the following briefing schedule:
24           Defense brief due:       June 10, 2021
25   ///
26   ///
27   ///
28

       Stipulation and Order to                              -1-
     Continue hearing on appeal and briefing schedule
1            Government’s Response due: July 15, 2021
2            Reply due: July 29, 2021
3
     DATED: May 7, 2021                                        Respectfully submitted,
4
5                                                              HEATHER WILLIAMS
                                                               Federal Defender
6
                                                               /s/Linda C. Allison
7                                                              LINDA C. ALLISON
                                                               Assistant to the Federal Defender
8
9                                                              Attorneys for Defendant
                                                               JESSICA JACKSON
10
11   Dated: May 7, 2021                                        PHILLIP A. TALBERT
                                                               Acting United States Attorney
12
13
                                                               /s/ Alstyan Bennett
14                                                             ALSTYN BENNETT
                                                               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to                  -2-
      Continue hearing on appeal and briefing schedule
1                                                        ORDER
2            The Court orders that the May 13, 2021, hearing shall be continued until August 5, 2021
3    and the set briefing schedule above.
4            IT IS SO ORDERED.
5
     Dated: May 7, 2021
6                                                                Troy L. Nunley
7                                                                United States District Judge

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to                   -3-
      Continue hearing on appeal and briefing schedule
